DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8-11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0072788 to Ruona et al. (Ruona) in view of US 2016/0288112 to Bauer et al. (Bauer)

In Reference to Claim 1
Ruona, see Fig.2 and paragraph [0040] discloses:
	An exhaust system for an internal combustion engine (10), the system comprising:
	a. a hydrocarbon trap (71, see paragraph [0040]); and 
	b. a gasoline particulate filter (72), located downstream from the hydrocarbon trap (71).  The gasoline particulate filter (71) is formulated to oxidize the hydrocarbon desorbing from the hydrocarbon trap, see paragraph [0040].
Ruona does not disclose:
	Wherein the hydrocarbon trap comprises a molecular sieve having an International zeolite association framework type code selected from MFI, BEA, FAU, MOR, FER and LTL.

Bauer discloses:
	Forming the hydrocarbon trap is used for example by a crystalline molecular sieve for example aluminosilicate zeolite of the MFI or the FAU framework type, see paragraph [0046].

At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include MFI or FAU framework type for the hydrocarbon trap, combine the teachings of Bauer with Ruona, since what constitutes a hydrocarbon trap would include a zeolite of MFI or FAU framework type in order to trap hydrocarbons as such the Ruona hydrocarbon trap would include MFI or FAU framework zeolite.


In Reference to Claim 2
Ruona, see Fig.2 and paragraph [0040] discloses:
	The system does not include a three-way-catalyst (emission control device 71 which may include a NOx trap, TWC or HC trap thus the system of Ruona can be designed to include a HC trap rather than a Three way catalyst as emission device 71).  
In Reference to Claim 4 and 15
Ruona, see Fig.2 and 3 and paragraph [0040] discloses:
	The system includes a three-way-catalyst (304) upstream of the hydrocarbon trap in a close-coupled position (emission control device 304 which may include a Three way catalyst or NOx trap).  
In Reference to Claim 5 and 10
Ruona, see Fig.23 and paragraph [0086] discloses:
	The hydrocarbon trap is formulated to adsorb a portion of hydrocarbon contained in an exhaust gas at temperatures up to about 350*C.
In Reference to Claim 6 and 11
Ruona, see Fig.2 and 3 and paragraph [0040] discloses:
	The hydrocarbon trap is also formulated to desorb hydrocarbons at a temperature of about 350°C or greater. 

In Reference to Claim 8
Ruona, see Fig.2 and 3 and paragraph [0040] discloses:
	The hydrocarbon trap (71) and the gasoline particulate filter (72) comprise separate substrates, see Fig.2.  
In Reference to Claim 9
Ruona, see Fig.2 and 3 and paragraph [0040] discloses:
	A method of treating an exhaust gas from an internal combustion engine (10), comprising contacting the exhaust gas with:
	a. a hydrocarbon trap ((71, see paragraph [0040]);); and
	b. a gasoline particulate filter (72), located downstream from the hydrocarbon trap (71) the gasoline particulate filter (72) is formulated to oxidize the hydrocarbon desorbed from the hydrocarbon trap 71, see paragraph [0071].
 Ruona does not disclose:
	Wherein the hydrocarbon trap comprises a molecular sieve having an International zeolite association framework type code selected from MFI, BEA, FAU, MOR, FER and LTL.

Bauer discloses:
	Forming the hydrocarbon trap is used for example by a crystalline molecular sieve for example aluminosilicate zeolite of the MFI or the FAU framework type, see paragraph [0046].

At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include MFI or FAU framework type for the hydrocarbon trap, combine the teachings of Bauer with Ruona, since what constitutes a hydrocarbon trap would include a zeolite of MFI or FAU framework type in order to trap hydrocarbons as such the Ruona hydrocarbon trap would include MFI or FAU framework zeolite.

In Reference to Claim 13
Ruona, see Fig.2 and 3 and paragraph [0040] discloses:
	The exhaust gas does not contact a three-way-catalyst.  (emission control device 71 which may include a NOx trap, TWC or HC trap, thus the system Ruona can be designed to include a HC Trap as shown in Fig.2)

In Reference to Claim 16 and 17
Ruona, see Fig.2 and 3 and paragraph [0040] discloses:
	The system does not include a three way catalyst downstream of the hydrocarbon trap. (emission control device 71 which may include a NOx trap, TWC or HC trap, thus the system Ruona can be designed to include a HC Trap as shown in Fig.2)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any of the combination o reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746